             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                       1:20 CV 141 MR WCM

TAMMY JOHNSON BUCHANAN,                )
                                       )
                      Plaintiff,       )
                                       )                   ORDER
      v.                               )
                                       )
APAC-ATLANTIC, INC.                    )
                                       )
                      Defendant.       )
______________________________________ )

      This matter is before the Court sua sponte following a review of

Defendant’s Petition of Removal. Doc. 1.

      Included in the attachments to the Petition is a Motion for Leave to

Amend Complaint by Plaintiff (the “Motion to Amend,” Doc. 1-4, pp. 48-50). It

does not appear that the Motion to Amend was ruled upon by the state court

prior to removal.

      Motions that were pending in state court at the time of removal are

considered as if they were filed in the federal forum. See Mansaray v. Mut.

Benefit Ins. Co., No. CV PX 17-0098, 2017 WL 2778824, at *4 (D. Md. June 26,

2017). Consequently, the Motion to Amend appears to be active.

      However, the Motion to Amend was made pursuant to the North

Carolina Rules of Civil Procedure. Further, no proposed amended complaint or

memorandum supporting the Motion to Amend appears in the record and



      Case 1:20-cv-00141-MR-WCM Document 3 Filed 06/25/20 Page 1 of 2
Defendant’s position regarding the Motion to Amend is unknown.

      Under these circumstances, the undersigned finds that it would be most

efficient if Plaintiff were given an opportunity to re-file her Motion to Amend,

if she chooses to do so, now pursuant to federal law and procedure.

      In addition, the record indicates that on May 26, 2020 Defendant filed a

Motion to Compel Rule 8(a)(2) Response, which sought an order directing

Plaintiff to respond to a request for a written statement of monetary relief

sought. As Plaintiff then submitted her response (which itself led to the

removal of this case), the Motion to Compel is moot.

      IT IS THEREFORE ORDERED THAT:

      1. The Motion to Amend (Doc. 1-4, pp. 48-50) is DENIED WITHOUT

         PREJUDICE. Should Plaintiff wish to re-file the motion, she should

         do so in accordance with the Federal Rules of Civil Procedure and this

         Court’s Local Civil Rules.

      2. The Motion to Compel Rule 8(a)(2) Response (Doc. 1-4, pp. 45-47) is

         DENIED AS MOOT.

                                      Signed: June 25, 2020




                                          2

      Case 1:20-cv-00141-MR-WCM Document 3 Filed 06/25/20 Page 2 of 2
